Citation Nr: 0717015	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-00 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for cardiovascular disease, status-post 
angioplasty with dissection of the right coronary artery and 
myocardial infarction.  

2.  Entitlement to compensation for an anxiety disorder or 
major depression, claimed as secondary to cardiovascular 
disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The appellant, J.G., and M.G.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from December 1959 to February 
1964.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part denying the appealed claims.  

In the course of appeal, in April 2004, the veteran testified 
at a Travel Board hearing before a Veterans Law Judge (VLJ) 
at the RO.  A transcript of that hearing is contained in the 
claims folder.  The VLJ who conducted that hearing has since 
left the Board.  The veteran was accordingly afforded the 
opportunity to testify before another VLJ, but by a signed 
statement in April 2007 the veteran expressly declined 
another hearing.  

The issue of entitlement to service connection for an anxiety 
disorder or major depression, claimed as secondary to 
coronary artery disease, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.


FINDINGS OF FACT

1.  An angioplasty performed at a VA medical facility in 
April 1995 caused a right coronary artery dissection, which 
in turn resulted in a myocardial infarction.  

2.  These adverse outcomes of the April 1995 angioplasty were 
not reasonably foreseeable.  

3.  Some level of increase in the veteran's cardiovascular 
disease resulted from these outcomes.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability as caused by a 
right coronary artery dissection with myocardial infarction 
in the course of an angioplasty performed at a VA medical 
facility in April 1995 have been met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.358, 3.361 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In view of the 
favorable disposition herein, the Board finds that further 
discussion of the VCAA is unnecessary.

II.  Claim Pursuant to 38 U.S.C.A. § 1151 for Coronary 
Artery Disease, Status-Post Catheterization with 
Dissection of Right Coronary Artery

In analyzing claims under 38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2006), it is important to note that the law underwent 
amendment, effective for claims filed on or after October 1, 
1997.  In this case, the veteran filed his section 1151 claim 
in July 2002.  Accordingly, the post October 1, 1997, version 
of the law and regulation must be applied.  See 38 C.F.R. 
§ 3.361 (2006); VAOPGCPREC 40-97.

In general, when a veteran incurs additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service connected.  38 U.S.C.A. § 
1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished to the veteran will be 
compensated in the same manner as if service connected if the 
disability was caused by (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing hospital care or (B) an 
event which was not reasonably foreseeable.

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  38 C.F.R. §§ 3.358, 
3.361.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  38 C.F.R. § 3.358(c)(3).  "Necessary 
consequences" are those that are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  Id

The evidentiary record informs that in April 1995 the veteran 
underwent a right coronary angioplasty at a VA medical 
facility.  The procedure was performed based on a history of 
coronary artery disease and related symptoms, and an 
angiogram earlier that month which revealed 90 percent 
stenosis of the proximal right coronary artery, 50 percent 
stenosis of the right posterior descending artery, a 40 
percent lesion of the left anterior descending artery, and 
moderate disease of the circumflex coronary artery.  Also 
prior to the angioplasty, in March 1995, a thallium 
myocardial perfusion study revealed extensive myocardial 
scarring in the apical inferior and septal areas, and a small 
amount of ischemia in the inferior septal area of the left 
ventricle.  

The April 1995 angioplasty was to open the stenosis of the 
proximal right coronary artery.  In the course of that 
procedure, there were S-T elevations and cardiac enzyme 
levels consistent with an inferior myocardial infarction.  
The physicians conducting the angioplasty interpreted this as 
resulting from dissection of the right coronary artery by the 
angioplasty.  The procedure was halted, and treatment by 
medication was instead instituted.  

A VA cardiothoracic surgeon conducted a VA examination in 
February 2006 to address medical questions pertaining to the 
38 U.S.C.A. § 1151 claim.  The examiner concluded that while 
the right coronary artery dissection did result in additional 
damage to the veteran's coronary system, as evidenced by the 
S-T elevation and the cardiac enzymes signature, this was 
minimal, based on the veteran's clinical history of 
progressive coronary artery disease.  The examiner noted the 
veteran's history in the years after that April 1995 
procedure, of undergoing a coronary artery bypass graft times 
five, and further complications thereafter, with 
deterioration of his condition to his current congestive 
heart failure and ischemic cardiomyopathy.  The examiner 
concluded that based on the absence of evidence of further 
deterioration of the veteran's ejection fraction and cardiac 
function over the course of the April 1995 hospitalization, 
the right aortic dissection in April 1995 was not the 
proximate cause of the subsequent significant deterioration 
of cardiac function and development of congestive heart 
failure.  Rather, the examiner opined that these later 
developments were due to progressive coronary artery disease.  

The Board notes, in this regard, that this question of the 
degree of increased impairment is immaterial to the question 
of whether entitlement pursuant to 38 U.S.C.A. § 1151 is 
warranted.  Any increased impairment, if otherwise qualifying 
pursuant to 38 U.S.C.A. § 1151, results in an entitlement to 
benefits (albeit potentially at a non-compensable level, 
where a compensable level of increased disability is not 
present) pursuant to 38 U.S.C.A. § 1151 in the amount of that 
increase impairment, as analogous to an entitlement on a 
secondary basis to the degree of an increase in severity of a 
secondary disability under the provisions of 38 C.F.R. 
§ 3.310 (2006).  See 38 C.F.R. §§ 3.322, 4.22 (2006); see 
also VAOPGCPREC 4-2001.  

The veteran was afforded a further VA cardiac examination for 
compensation purposes, this time by a cardiologist, in 
October 2006.  This examiner was apparently part of the same 
cardiac specialty group which conducted the April 1995 
angioplasty which resulted in the coronary artery dissection.  
The Board bases this assumption on his use of the self-
inclusive pronoun "we" to describe the physicians who 
conducted the angioplasty.  The Board notes this apparent 
conflict of interest, but does not consider it fatal to the 
Board's consideration of this VA examination report and 
opinion, because the Board here determines that an award of 
the benefit sought - to the degree of aggravation of the 
veteran's cardiovascular disease - is warranted.  

This examiner also assessed that the right coronary artery 
dissection was due to the angioplasty in April 1995.  
However,  the examiner concluded that the coronary artery 
dissection that occurred in April 1995 resulted in no more 
than a minimal increase in severity of the veteran's total 
cardiovascular disease, based, again, on the absence of a 
significant change in the ejection fraction following the 
coronary artery dissection.  However, this examiner did 
concede that there was some damage done by the coronary 
dissection, howsoever minor.  

The October 2006 VA examiner further opined that the coronary 
artery dissection was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
medical fault.  Rather, the examiner noted that "injuries to 
blood vessels" occur in approximately three percent of 
angiogram and angioplasty cases, and further noted that the 
consent/disclosure statement signed by the patient prior to 
the procedure notes this possible occurrence.  

While the Board takes notice of the October 2006 VA 
examiner's emphasis that "injuries to the blood vessels" 
occur in three percent of cases of angiograms and 
angioplasties, that statistic does not address negligence or 
fault or reasonable foreseeability of this outcome in this 
particular case.  Negligence or fault could certainly be 
present in three percent of the procedures performed and 
result in this adverse outcome.  Further, "injuries to the 
blood vessels" encompasses more outcomes than just arterial 
dissection.  Thus, the incidence of arterial dissection is 
undoubtedly smaller.  The Board also notes that the incidence 
generally of an adverse outcome, such as arterial dissection, 
does not necessarily speak to the foreseeability of the 
outcome in this particular case, since it may be more likely, 
and hence more foreseeable, under certain circumstances, and 
less likely under others.  

Undoubtedly, the consent statement the veteran was asked to 
sign before the April 1995 angioplasty did not say that there 
was precisely a three percent likelihood of a coronary artery 
dissection in the veteran's particular case.  Further, the 
consent statement also undoubtedly listed multiple other 
possible adverse outcomes, howsoever unlikely in any given 
case.  The October 2006 examiner's failure to provide a 
statistic specifically about coronary artery dissection 
outcomes implies an absence of knowledge concerning the 
frequency, and hence foreseeability, of that outcome.  

Under these circumstances, and with consideration of the VA 
doctrine of resolving any reasonable doubt in favor of the 
veteran, we find that an outcome which is medically 
established to occur, on average, in some undetermined 
fraction of cases less than three percent, should not be 
considered a "reasonably foreseeable" outcome in the 
veteran's particular case, and hence cannot be a basis of 
denying the veteran's claim for benefits pursuant to 
38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Accordingly, the Board concludes that the coronary artery 
dissection occurred due to the angioplasty in April 1995, 
that this was an adverse outcome which was not reasonably 
foreseeable, and that some amount of additional disability 
resulted from that coronary artery dissection, resulting in 
potential entitlement to compensation under 38 U.S.C.A. 
§ 1151, as will be determined by the RO in effectuating this 
decision.  38 U.S.C.A. §§ 1151; 38 C.F.R. §§ 3.358, 3.361.  


ORDER

Benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
coronary artery disease, status-post angioplasty with 
dissection of the right coronary artery and myocardial 
infarction, is granted for the resulting increase in severity 
of cardiovascular disease.


REMAND

The claims folder contains VA and private medical records 
with diagnoses variously of an anxiety-type disorder or 
depression, and medical records as well as the veteran's own 
statements suggest that the veteran's mental condition may be 
related, in part, to his significant physical disabilities, 
including in particular his current advanced coronary artery 
disease with congestive heart failure and ischemic 
cardiomyopathy.  The Board has in the above decision granted 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
the excess cardiovascular disability due to the coronary 
dissection and resulting myocardial infarction that occurred 
in the course of a VA angioplasty conducted in April 1995.  
Thus, properly speaking, the secondary benefits claim for 
mental disability due to this excess cardiovascular 
disability, is also a claim for benefits pursuant to 38 
U.S.C.A. § 1151.  

As the RO has noted, there is no basis in law for a grant of 
service connection for a disorder as secondary to a disorder 
which is not service connected.  38 C.F.R. § 3.310 (2006); 
see Sabonis v. Brown, 6 Vet. App. 426 (1994).  Hence, because 
the veteran is not service connected for any disability, 
absent a basis in  the law, there is no basis for evidentiary 
development of a secondary service-connection claim, as 
contrasted with the secondary claim pursuant to 38 U.S.C.A. 
§ 1151.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake any further 
notice and development deemed necessary, 
including pursuant to the VCAA.  Any 
indicated and unobtained medical records 
that still present a reasonable 
possibility of being obtained with further 
effort, should be sought, including from 
the following indicated sources: Memorial 
Hospital, Woodland Heights, Santa Rosa 
Hospital, San Jacinto Methodist, the 
Houston VA Medical Center, and the Lufkin 
VA Outpatient Clinic.  The Board notes, in 
this regard, that efforts were made by the 
RO to obtain records from these sources 
following the Board's remand in December 
2004.  However, the veteran should be 
afforded a further opportunity to assist 
in obtaining as yet unobtained records,  
and to inform of any additional pertinent 
records of treatment or evaluation.  
Indicated development should be 
undertaken, and all records and responses 
received should be associated with the 
claims folders.  

2.  Thereafter, schedule a psychiatric 
examination to address the nature and 
etiology of any current psychiatric 
disorder.  The examiner should review the 
claims folder, including the records of 
cardiovascular and mental disabilities and 
their treatment, to the extent present, 
prior to and after the angioplasty 
conducted in April 1995 with its resulting 
coronary artery dissection and myocardial 
infarction.  For each psychiatric disorder 
identified, the examiner is requested to 
answer the following:  

a.  What is the nature of the 
disorder?

b.  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the coronary artery 
dissection and myocardial infarction 
which resulted from the angioplasty 
conducted in April 1995, and any 
resulting physical or mental 
disabilities, caused or aggravated 
(permanently increased in severity) 
the psychiatric disorder?  If the 
answer is yes, then what is the level 
of psychiatric disability or excess 
disability caused by the coronary 
artery dissection and myocardial 
infarction and their effects?

c.  A rationale should be provided for 
all opinions given, and the factors 
upon which each medical opinion is 
based must be set forth in the report.

d.  If the examiner cannot answer any 
of the questions posed without 
resorting to unsupported speculation, 
the examiner should so state.

e.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

f.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

3.  Thereafter, readjudicate the remanded 
claim de novo.  If the benefit sought is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided with an SSOC and afforded the 
appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


